Citation Nr: 1118970	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  10-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether the character of the appellant's service constitutes a bar to payment of VA disability compensation benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active service from June 1965 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, via videoconference, in February 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The appellant's entire period of service from June 1965 to June 1969 was under conditions other than honorable.

2.  The appellant was not insane at any time during his service.  

3.  Although the appellant received a clemency discharge pursuant to Presidential Proclamation No. 4313, his discharge was not upgraded by a discharge review board established under 10 U.S.C. § 1553.

4.  The combination of offenses resulting in numerous judicial and nonjudicial punishments constitutes willful and persistent misconduct. 


CONCLUSION OF LAW

The character of the appellant's service from June 1965 to June 1969 is a bar to benefits administered by VA.  38 U.S.C.A. §§ 101, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.102, 3.203, 3.354 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) addressed the adequacy of VCAA notice in cases concerning the character of service in Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Board finds that the appellant received adequate VCAA notice.  The RO provided the appellant pre-adjudication notice by letter dated in December 2008.  The notice letter made clear that VA was adjudicating whether the character of the appellant's service qualified him to receive VA disability benefits.  The appellant was provided a copy of the regulation regarding character of service.  The appellant was also told to provide information and evidence with respect to the events service and to state why he thought his service was honorable.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, it was clear from the appellant's testimony that he and his representative were aware that the basis of the RO's denial was the character of his service.  Moreover, the appellant presented testimony to address the reasons for his actions in service, and to address the matter of willful and persistent misconduct.  Based on his testimony, the Board finds that the Veteran demonstrated actual knowledge of the reasons for the denial of his claim, and that the purpose of 38 C.F.R. § 3.103 was satisfied.  Significantly, the CAVC has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the Veteran's specific statements, and those of his representative, regarding his service, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to establish status as a veteran.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The RO has secured the pertinent service records.  The appellant has submitted personal statements.  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claim.  

Legal Criteria

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  The claimant's recourse is with the service department.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 
7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c).  An adjudicator is permitted to look at the totality of the evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).  

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: 
(1) acceptance of an undesirable discharge to escape trial by general courts-martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions", if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  
38 C.F.R. § 3.12(d).

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  

If the service member was AWOL which materially interfered with the performance of military duty, the requirements as to line of duty are not met.  38 C.F.R. 
§ 3.1(m)(1).  The CAVC has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the CAVC also affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29, 32 (1993).  

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars.  

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).  

Character of Service

Initially, the Board notes that the appellant had one period of service from June 1965 to June 1969.  The appellant's DD Form 214 reflects that he was discharged "under conditions other than honorable."  There are no other periods of service.  

Having determined that an other than honorable discharge applies to the appellant's service from June 1965 to June 1969, the Board must determine if this characterization of his service is a bar to VA benefits, exclusive of health care benefits of Chapter 17, United States Code.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12, 3.354.

The appellant's service records show that a special courts-martial was convened in January 1969.  The appellant was charged with the following: (1) violation of the Uniform Code of Military Justice (UCMJ), Article 92, in that on 5 November 1968 the appellant was derelict in the performance of his duties in that he was found sleeping at work; (2) violation of the Uniform Code of Military Justice, Article 134, in that on 8 November 1968, the appellant having been duly restricted to the limits of the Headquarters and Service Battalion did break said restriction; and (3) violation of the Uniform Code of Military Justice, Article 86, in that the appellant from 25 November 1968 through 21 January 1969 did absent himself without authority from his unit.  The appellant pled guilty to all charges and was found guilty of all charges.  He was sentenced to be confined at hard labor for six months, to forfeit $95.00 dollars pay per month for six months, and to be discharged from the service with a bad conduct discharge.  

Three previous convictions were also considered.  These included, on 27 June 1966, the appellant was tried and convicted by summary court-martial for violation of Article 113, UCMJ, in that in June 1966, he was found sleeping at his post.  The sentence was restriction for sixty days, and forfeiture of $60.00 pay per month for one month.  On 15 September 1966, the appellant was tried and convicted by summary court-martial for Violation of Article 134, UCMJ, in that in September 1966, he was drunk and disorderly.  The sentence was confinement without hard labor for 45 days, and forfeiture of $50.00 pay per month for one month.  On 3 October 1967, the appellant was tried and convicted by summary court-martial for violation of Article 86, UCMJ, in that he failed to go to his appointed place of duty on 19 September 1967 and 25 September 1967.  The sentence was confinement without hard labor for 45 days, forfeiture of $90.00 pay per month for one month, and reduction in rank to Private.  

In addition, the appellant's nonjudicial punishment record was listed, but not considered at trial.  On 1 February 1966, he received nonjudicial punishment for violation of Article 92 and Article 134, UCMJ.  On 18 May 1966, he received nonjudicial punishment for violation of Article 92, UCMJ.  On 23 August 1966, he received nonjudicial punishment for violation of Article 108 and Article 134, UCMJ.  On 31 October 1966, he received nonjudicial punishment for violation of Article 91, UCMJ.  On 6 September 1967, he received nonjudicial punishment for violation of Article 91, and 2 charges of Article 134, UCMJ.  On 9 October 1967, he received nonjudicial punishment for violation of Article 86, UCMJ.  On 15 October 1967, he received nonjudicial punishment for violation of Article 86, UCMJ.  On 1 May 1968, he received nonjudicial punishment for violation of Article 92, UCMJ.  On 22 May 1968, he received nonjudicial punishment for violation of Article 134, and Article 86, UCMJ.  On 30 October 1968, he received nonjudicial punishment for violation of Article 86, with two charges.  

His DD Form 214 reveals that he was discharged from active duty service with 200 total days lost.  As noted above, his character of service was designated as "under conditions other than honorable."  The separation reason was "294-Sentence of a Special Court-Martial Paragraph 6019 Marine C[or]ps Separation and Retirement Manual."  

In light of the above evidence, the Board finds that the numerous offenses resulting in judicial and nonjudicial punishment that led to his other than honorable discharge constitute willful and persistent misconduct and are a regulatory bar to VA benefits as defined under 38 C.F.R. § 3.12(d)(4).  The record shows that the appellant's pattern of conduct precluded him from adequately performing his military duties.  In this regard, the CAVC has determined that an absence without leave, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  See, e.g., Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL out of nine months (over 27 percent AWOL) of active duty service was willful and persistent misconduct); Stringham, 8 Vet. App. at 448 (affirming the Board's finding that four AWOL violations and a failure to obey a lawful order willful and persistent misconduct); Winter, 4 Vet. App. at 32 (upholding a finding that over 18 percent AWOL of active duty service was willful and persistent misconduct).  The appellant's AWOL status, in combination with other serious offenses, resulted in conviction by court-martial, and clearly reflects deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  It cannot be said that his service was "otherwise honest, faithful and meritorious."  Therefore, the Board finds the appellant's conduct was indeed willful and persistent misconduct, and therefore his discharge is considered to have been issued under dishonorable conditions.  See 38 C.F.R. 
§ 3.12(d).

The Board finds that the appellant was not insane at the time of his willful and persistent misconduct.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  There is no evidence, including the appellant's assertions, that he was insane.  The appellant testified that he "had a minor personality disorder."  However, personality disorders are not diseases or injuries for VA purposes, and certainly do not constitute insanity.  Moreover, a personality disorder does not meet the definition of insanity under 38 C.F.R. § 3.354(a).  In the court-martial document, it was specifically found that the accused was mentally responsible at the time of the commission of the offenses and possessed the requisite mental capacity at the time of trial.  The appellant pled guilty to all charges and gave the explanation that he was in serious financial difficulty and was working an extra job to pay his bills.  

The Board acknowledges that in November 1975, the appellant was granted a full and unconditional pardon and clemency discharge to replace his less than honorable discharge.  He was issued a DD Form 215, correction to DD Form 214, which showed satisfactory completion of alternate service pursuant to Presidential Proclamation No. 4313.  However, unless a discharge review board established under 10 U.S.C. § 1553 determines on an individual case basis that the discharge would be upgraded under uniform standards meeting the requirements set forth in paragraph (g), an honorable or general discharge awarded under one of the following programs does not remove any bar to benefits imposed by 38 C.F.R. § 3.12(d): (1) The President's directive of January 19, 1977, initiating further action with respect to Presidential Proclamation 4313 of September 16, 1974; or (2) the Department of Defense's Special Discharge Review Program effective April 5, 1977; or (3) any discharge review program implemented after April 5, 1977, and not made applicable to all persons administratively discharged or released from active military, naval or air service under other than honorable conditions.  38 C.F.R. § 3.12(h).

Here, the RO determined that the appellant's discharge had not been upgraded by a review board, and without such upgrade, evidence of a clemency discharge pursuant to Presidential Proclamation No. 4313 does not entitle the appellant to receipt of VA pension and compensation benefits.  

The Board also notes that the appellant offered testimony regarding the events of service that resulted in his other than honorable discharge.  He suggested that he may have been evaluated for some type of disorder that caused him to sleep on duty.  He explained his AWOL period as health related, stemming from being dazed and confused following an automobile accident.  He also testified that he went AWOL to get treatment for severe acne.  As set out above, VA has no authority to change the characterization of the appellant's service, and is bound by the characterization assigned by the service departments.  

To the extent that these statements and testimony are offered to suggest that the appellant's conduct did not constitute willful and persistent misconduct, the Board must reject this assertion.  In essence, the appellant's testimony differs markedly from more contemporaneous statements he made at his courts-martial in 1969.  At that time, although he mentioned a recent automobile accident, it was solely in the context of financial problems, due to lack of insurance, which prompted him to go "UA trying to get some employment, trying to get some money to start paying these people off."  

In weighing the conflicting statements provided by the appellant at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneous nature of the statement made at the court marital is significant.  Furthermore, because of the legal proceedings at hand, it seems likely that he would report events carefully and accurately.  

In contrast, when the appellant thereafter presented his account, he was seeking VA benefits.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

There is no question that the appellant is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, his more contemporaneous account during the courts marital proceedings during service, during which time he would be expected to provide the most favorable presentation of his actions during service because he was facing the likelihood of a criminal sentence, is more convincing than the appellant's statements made decades later in support of a claim for monetary benefits.  The appellant's testimony has been considered, but having been found not to be credible, does not alter the Board's finding that his conduct in service constitutes willful and persistent misconduct.  

In light of the foregoing, the Board finds that the appellant's discharge from service does not entitle him to status as a veteran, or to VA disability compensation benefits.  The fact that his service was not under conditions other than dishonorable acts as a bar to the receipt of VA pension and compensation benefits.  An exception is not warranted because the appellant was not insane at the time of his willful and persistent misconduct.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


